Case 1:20-cv-01735-RCL Document 1-1 Filed 06/25/20 Page 1 of 6

CIVIL COVER SHEET

JS-44 (Rev. 6/17 DC)

 

I. (a) PLAINTIFFS

Lois Moore, Robert Moore, Jana Orear, Christianne
O'Malley, Mark Sauter

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF 88888
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS

NATIONAL ARCHIVES AND RECORDS ADMINISTRATION

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT

(IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)

John H. Clarke

Law Offfice John H Clarke

1629 K Street, NW, Suite 300
Washington, DC 20006 (202) 344-0776

ATTORNEYS (IF KNOWN)

 

 

IL. BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

© 3 Federal Question
(U.S. Government Not a Party)

1 U.S. Government
Plaintiff

© 2 U.S. Government
Defendant

© 4 Diversity
(Indicate Citizenship of
Parties in item III)

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

PTF DFT PTF DFT
Citizen of this State O1 Oo 1 Incorporated or Principal Place 0 4 O 4
of Business in This State
Citizen of Another State ()2 ©2 incorporated and Principal Place OS ©)5
of Business in Another State
Citizen or Subject of a 3 3
Foreign Country O © Foreign Nation OQ 6 © 6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Piace an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust |O B. Personal Injury/

Malpractice

[410 Antitrust [_]310 Airplane

[_] 315 Airplane Product Liability
[] 320 Assault, Libel & Slander
[1330 Federal Employers Liability
[__] 340 Marine

[] 345 Marine Product Liability
[1350 Motor Vehicle

[(_] 355 Motor Vehicle Product Liability
C] 360 Other Personal Injury

(_] 362 Medical Malpractice

[1 365 Product Liability

[71 367 Health Care/Pharmaceutical

[_] 368 Asbestos Product Liability

 

Personal Injury Product Liability

 

© C. Administrative Agency
Review

[] 151 Medicare Act

Social Security
[1 861 HIA (1395f

[1] 862 Black Lung (923)

[J 863 DIWC/DIWW (405(g))

(J 864 SSID Title XVI

[7] 865 RSI (405(g))

Other Statutes

[J] 891 Agricultural Acts

(] 893 Environmental Matters

(__] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*(If Antitrust, then A governs)*

 

 

© E. General Civil (Other) OR © F. Pro Se General Civil
Real Property Bankruptcy Federal Tax Suits L_] 462 Naturalization
L J210 Land Condemnation CJ 422 Appeal 27 USC 158 Cc] 870 Taxes (US plaintiff or Application
CI 220 Foreclosure CJ 423 Withdrawal 28 USC 157 defendant) [__] 465 Other Immigration
[)230 Rent, Lease & Ejectment [_] 871 IRS-Third Party 26 USC Actions
[7] 240 Torts to Land Prisoner Petitions 7609 [] 470 Racketeer Influenced
() 245 Tort Product Liability FS 535 Death Penalty Forfeiture/Penal & Corrupt Organization
540 Mandamus & Other Forfeiture/Penalty .
[__]290 All Other Real Property [1 ss0 Civil Rights [_] 625 Drug Related Seizure of [_] 480 Consumer Credit
SI . . Property 21 USC 881 [_] 490 Cable/Satellite TV
Personal Property §55 Prison Conditions age
° . 690 Oth (] 850 Securities/Commodities/
(_]370 Other Fraud [_] s60 Civit Detainee - Conditions Cc er Exchange
Eutainte y | nen osu Ch
Damage P Property Rights [_] 375 False Claims Act [££] 899 Administrative Procedure
[J385 Property Damage 820 Copyrights Cy 376 Qui Tam (31 USC actReview ° r Appeal of
eo aes 3729(a)) gency Decision
Pp t [J 830 Patent . aaa
roduet Liability [-] 835 Patent — Abbreviated New [J 400 State Reapportionment | [_] 950 Constitutionality of State
Drug Application (_] 430 Banks & Banking Statutes
(7) 840 Trademark (] 450 Commerce/ICC (1 890 Other Statutory Actions
Rates/etc. (if not administrative agency

 

 

(J 460 Deportation

 

 

review or Privacy Act)

 

 

 
Case 1:20-cv-01735-RCL Document 1-1 Filed 06/25/20 Page 2 of 6

 

 

 

 

 

 

© G. Habeas Corpus/ © H. Employment © I. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
[] 530 Habeas Corpus — General [J 442 Civil Rights - Employment [1] 895 Freedom of Information Act | [—]152 Recovery of Defaulted
(_] 510 Motion/Vacate Sentence (criteria: race, gender/sex, [_] 890 Other Statutory Actions Student Loan
(__] 463 Habeas Corpus — Alien national origin, (if Privacy Act) {excluding veterans)
Detainee discrimination, disability, age,
religion, retaliation)
*(If pro se, select this deck)* *(If pro se, select this deck)*
© K. Labor/ERISA © L. Other Civil Rights © M. Contract © N. Three-Judge
(non-employment) (non-employment) Court
CI 110 Insurance
(__] 710 Fair Labor Standards Act [1441 Voting (if not Voting Rights (1 120 Marine (] 441 Civil Rights - Voting
CJ 720 Labor/Mgmt. Relations Act) Cl 130 Miller Act (if Voting Rights Act)
[__] 740 Labor Railway Act [__]443 Housing/Accommodations Chiao Negotiable Instrument
[1751 Family and Medical [1440 Other Civil Rights [1150 Recovery of Overpayment
Leave Act (1445 Americans w/Disabilities — & Enforcement of
[__] 790 Other Labor Litigation Employment Judgment
CJ 791 Empl. Ret. Inc. Security Act [1446 Americans w/Disabilities — C_] 153 Recovery of Overpayment
Other of Veteran’s Benefits
[__]448 Education [] 160 Stockholder’s Suits
[__] 190 Other Contracts
[-] 195 Contract Product Liability
[] 196 Franchise
V. ORIGIN
© 1 Original © 2Removed ©) 3Remanded © 4Reinstated © STransferred (©) 6 Multi-district © 7 Appeal to © 8 Molti-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File

Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
FOIA, 5 U.S.C. § 552 seeking information on unrepatriated U.S. Korean and Cold War POWs

 

 

VH. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND §$ Check YES only if demanded in complaint
COMPLAINT ACTION UNDER FRCP. 23 JURY DEMAND: yeEsL_] noLx<]
VIIL RELATED CASE(S) (See instruction) YES xx] NO [_] IFysséblease complete related case form
+ L.

 

 

pate: __June 25, 2020. SIGNATURE OF ATTORNEY OF RECORD __/ I, J MLE

INSTRUCTIONS FOR COMPLETING CIVIL C R SHEET JS-44
Authority for Civil Cover Sh

 

 

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

I. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

IIL. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

IV. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

Vi CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VII. RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
the Clerk’s Office.

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

 
-20-cv- . -1_ Fi 5/20 Page 3 of 6
Case 1:20-cv-01735-RCL Document 4.1. Filed 06/25/ age S$ O1O AK 935

UNITED STATES DISTRICT COURT Rev. 4/96
FOR THE DISTRICT OF COLUMBIA

NOTICE OF DESIGNATION OF RELATED CIVIL CASES PENDING
IN_THIS OR ANY OTHER UNITED STATES COURT

Civil Action No.
(To be supplied by the Clerk)

NOTICE TO PARTIES:

Pursuant to Rule 40.5(b)(2), you are required to prepare and submit this form at the time of filing any civil action which is
related to any pending cases or which involves the same parties and relates to the same subject matter of any dismissed related cases.
This form must be prepared in sufficient quantity to provide one copy for the Clerkss records, one copy for the Judge to whom the
cases is assigned and one copy for each defendant, so that you must prepare 3 copies for a one defendant case, 4 copies for a two
defendant case, etc.

NOTICE TO DEFENDANT:

Rule 40.5(b)(2) of this Court requires that you serve upon the plaintiff and file with your first responsive pleading or motion
any objection you have to the related case designation.

NOTICE TO ALL COUNSEL
Rule 40.5(b)(3) of this Court requires that as soon as an attorney for a party becomes aware of the existence of a related case

or cases, such attorney shall immediately notify, in writing, the Judges on whose calendars the cases appear and shall serve such notice
on counsel for all other parties.

The plaintiff , defendant or counsel must complete the following:

I. RELATIONSHIP OF NEW CASE TO PENDING RELATED CASE(S).

A new case is deemed related to a case pending in this or another U.S. Court if the new case: [Check appropriate box(ess)
below.]

[| (a) relates to common property

(b) involves common issues of fact

{c) grows out of the same event or transaction

[J (d) involves the validity or infringement of the same patent
[] (e) is filed by the same pro se litigant

2. RELATIONSHIP OF NEW CASE TO DISMISSED RELATED CASE(ES)

A new case is deemed related to a case dismissed, with or without prejudice, in this or any other U.S. Court, if the new case
involves the same parties and same subject matter.

Check box if new case is related to a dismissed case: [x |

 

3. NAME THE UNITED STATES COURT IN WHICH THE RELATED CASE IS FILED (IF OTHER THAN THIS
COURT):
4, CAPTION AND CASE NUMBER OF RELATED CASE(E:S). IF MORE ROOM IS NEED PLEASE USE OTHER SIDE.

 

 

Lois Moore, et al., 7 CIA, C.A.No, 20-1027
June 25, 2020 Js fo Agr

DATE Signattye of Plaintiff /Defend&nt (or counsel)
Case 1:20-cv-01735-RCL Document 1-1 Filed 06/25/20 Page 4 of 6

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LOIS MOORE, et al.
Plaintiff

 

v.

NATIONAL ARCHIVES AND RECORDS ADMIN

Civil Action No.

 

Nw Nee eet Nee Nee et ee”

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
NATIONAL ARCHIVES AND RECORDS ADMINISTRATION
Serve: Office of the Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of

Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and
address are:
John H. Clarke

1629 K Street, NW
Suite 300

Washington, DC 20006
(202) 344-0776

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-cv-01735-RCL Document 1-1 Filed 06/25/20 Page 5 of 6

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LOIS MOORE, et al.
Plaintuff

 

Vv.

NATIONAL ARCHIVES AND RECORDS ADMIN

Defendant

Civil Action No.

 

Ne ee ee ee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant ‘s name and address)
NATIONAL ARCHIVES AND RECORDS ADMINISTRATION

Serve: Cvil-process Clerk

Offfice of the United States Attorney for the District of Columbia
555 4th Street, NW

Washington, DC 20530

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

address are: John H. Clarke

1629 K Street, NW
Suite 300

Washington, DC 20006
(202) 344-0776

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT
Case 1:20-cv-01735-RCL Document 1-1 Filed 06/25/20 Page 6 of 6

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LOIS MOORE, et al.

Plaintiff

 

Vv.

NATIONAL ARCHIVES AND RECORDS ADMIN
Defendant

Civil Action No.

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
NATIONAL ARCHIVES AND RECORDS ADMINISTRATION

National Archives at College Park
8601 Adelphi Road
College Park, MD 20740

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

address are: John H. Clarke
1629 K Street, NW
Suite 300
Washington, DC 20006
(202) 344-0776

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
